COM

Anthony D. Guenther, Esq.

Nevada Bar No. 5651

Law Offices Of Anthony D. Guenther, Esq.

Of Counsel at Clark Corporate Law Group LLP

3273 E. Warm Springs Rd.

Las Vegas, Nevada 89120

Telephone: (702) 589-5170

Facsimile: (702) 944-7100

Email: aguenther1@clarkcorporatelaw.com | adg@adguentherlaw.com

Attorneys for plaintiffs Cytta Corp., EraStar, Inc.,

Jens Dalsgaard, Vanessa Luna, and Steffan Dalsgaard

 

EIGHTH JUDICIAL DISTRICT COURT

 

CLARK COUNTY, NEVADA

 

CYTTA CORP.; ERASTAR, INC.; JENS
DALSGAARD; VANESSA LUNA;
STEFFAN DALSGAARD; and
JAMISON MOORE,

 

Plaintiffs,

 

vs.

 

GARY M. CAMPBELL; and DOES 1 through 20, inclusive,

 

Defendants.

 

CASE NO: A-14-709904-C

DEPT NO: XXIX

 

COMPLAINT

 

 

Arbitration Exemption Claimed: Action seeking declaratory and
equitable/injunctive relief

 

            

Plaintiffs CYTTA CORP.; ERASTAR, INC.; JENS DALSGAARD; VANESSA LUNA; STEFFAN
DALSGAARD; and JAMISON MOORE (collectively, “Plaintiffs”), as and for their
complaint against the defendants, hereby states as follows: 

 





PARTIES AND JURISDICTION

 



1.                   CYTTA CORP. (“Cytta”) is now, and was at all times relevant
hereto, a publicly reporting and trading corporation (FINRA OTCQB and OTC
Markets symbol CYCA), organized and existing under the laws of the State of
Nevada, with its principal place of business in Clark County, Nevada.

 

2.                   Upon information and belief, defendant GARY M. CAMPBELL
(“Campbell”) is now, and was at all times relevant hereto, a resident of, and
conducting business in, Clark County, Nevada, and is a former officer of Cytta
and a current member of Cytta’s board of directors.

 



 

 

 



3.                   Pursuant to Rule 10(a) of the Nevada Rules of Civil
Procedure, Nurenberger Hercules-Werke GMBH v. Virostek, 107 Nev. 873, 822 P.2d
1100 (1991), and other applicable law, Plaintiffs sue the defendants designated
herein as DOE, the true names and capacities, whether individual, corporate,
association or otherwise, of whom are unknown to Plaintiffs at this time.
Plaintiffs are informed and believe, and thereon allege, that defendants
designated as DOE herein were in some manner involved in and/or are responsible
for the acts, omissions, events, happenings, and/or offenses alleged in this
Complaint and directly and proximately caused or are responsible for the damages
and/or relief sought herein. Plaintiffs will seek leave of Court to amend this
Complaint to name the defendants designated as DOE herein when their true names
and capacities are ascertained.

 

4.                   Venue is proper in the Eighth Judicial District.

 

GENERAL ALLEGATIONS

 

5.                   On or about September 11, 2014, Campbell, acting as
Chairman and Chief Executive Officer of Cytta and President of CYTTA MERGER SUB,
INC. (“Merger Sub”), a Nevada corporation, executed the document entitled
Agreement and Plan of Merger Among Cytta Corp., a Nevada Corporation (“Parent”),
Cytta Merger Sub, Inc., a Nevada Corporation (“Merger Sub”) and EraStar, Inc., a
Nevada Corporation (the “Company”), Jens Dalsgaard, Steffan Dalsgaard, Vanessa
Luna, and Jamison Moore (“Principals”) and Any Holder Executing a Letter of
Transmittal (the “Merger Agreement”), memorializing their agreement with
plaintiffs JENS DALSGAARD, STEFFAN DALSGAARD, VANESSA LUNA, and JAMISON MOORE
(collectively, the “Individual Plaintiffs”) and EraStar, Inc., a Nevada
Corporation, to a merger transaction involving Cytta, the Merger Sub, and the
pre-merger EraStar, Inc. entity.

 



6.                   The Merger Agreement contemplated an overall transaction in
which Cytta would acquire the pre-merger EraStar, Inc. entity pursuant to a
transaction in which the Merger Sub was merged with and into the pre-merger
EraStar, Inc. entity, with plaintiff ERASTAR, INC. surviving the merger
(hereinafter “EraStar”).

 

7.                   Pursuant to the Merger Agreement, among other things, the
parties thereto agreed to issue (i) 27,528,000 new shares of Cytta common stock
to the pre-merger shareholders of EraStar, and (ii) 500,000 shares of Cytta’s
Series E Convertible Preferred Stock to plaintiffs JENS DALSGAARD; VANESSA LUNA;
STEFFAN DALSGAARD; and JAMISON MOORE in exchange for 100% of the then issued and
outstanding common stock of the pre-merger EraStar, Inc. entity.

 

2

 

 





8.                   The Merger Agreement also provided, among other things,
that:

 

[t]he officers of the [pre-merger EraStar, Inc. entity] immediately prior to the
Effective Time shall become, from and after the Effective Time, the officers of
the Surviving Corporation, until their respective successors are duly elected or
appointed or their earlier resignation or removal. The directors of the
[pre-merger EraStar, Inc. entity] immediately prior to the Effective Time shall
become, from and after the Effective Time, the directors of the Surviving
Corporation, until their respective successors are duly elected or appointed or
their earlier resignation or removal.

 

9.                   The “Effective Time” pursuant to the Merger Agreement was
the date and time of filing of a certificate of merger of the Merger Sub and the
pre-merger EraStar, Inc. entity with the Nevada Secretary of State.

 

10.                The certificate of merger of the Merger Sub and the
pre-merger EraStar, Inc. entity was filed with the Nevada Secretary of State on
or about October 3, 2014.

 

11.                In addition, among other things, the parties to the Merger
Agreement covenanted to the following:

 

·that the board of directors of Cytta shall take all required action necessary
to cause JENS DALSGAARD, STEFFAN DALSGAARD, and VANESSA LUNA to be added to
Cytta’s board of directors as of the Effective Time;

·that Campbell resign as Chief Executive Officer and Chief Financial Officer of
Cytta, and resign from Cytta’s board of directors;

·that the board of directors of Cytta appoint JENS DALSGAARD to the position
Co-Chief Executive Officer of Cytta , STEFFAN DALSGAARD to the position of
Co-Chief Executive Officer of Cytta, VANESSA LUNA to positions of President,
Chief Operating Officer and Chief Financial Officer of Cytta, and JAMISON MOORE
to the position of Vice President-Chief Business Development Officer;

·that all other pre-merger officers and directors of Cytta, excepting ERIK
STEPHANSEN, resign their positions with Cytta; and

·that after the merger, appointment of Campbell as a director and Chief
Executive Officer of EraStar Medical Inc., as well as appointment of various
other pre-merger officers or directors of Cytta to board and/or officer
positions with EraStar Medical, Inc.

 



3

 

  

12.                The 27,528,000 in new shares of Cytta common stock was fully
paid by Cytta by the Effective Date.

 

13.                On or about October 4, 2014, Campbell approved and caused the
filing of a Form 8-K on behalf of Cytta with the United States Securities and
Exchange Commission (“SEC”), a copy of which “Merger Closing Announcement” is
attached hereto as Exhibit 1, truthfully and accurately announcing, among other
things, that:

 

[a]s at September 30, 2014, CYTTA Corp. . . ., by and with its wholly owned
subsidiary, CYTTA Merger Sub, Inc. (“Merger Sub”), a Nevada corporation and an
indirect subsidiary of Cytta], completed the closing of a material definitive
agreement (the “Merger Agreement”) not made in the ordinary course of its
business. On September 11, 2014, the Company filed Form 8-K announcing its
execution of the noted Merger Agreement.

 



To complete the closing of the Merger Agreement, the respective shareholders and
boards of directors of the Company, EraStar and the Merger Sub approved the
transaction; exchanged such documents and disclosures that were set forth in the
Merger Agreement; and, conducted due diligence so as to confirm the mutual
material representations made in the Merger Agreement. Further, such documents
that were required to be executed and filed under the Nevada Revised Statutes to
effect the merger were executed and duly filed.

 

Pursuant to the Merger Agreement, at the Closing, the Merger Sub exchanged
consideration consisting of approximately twenty seven million, seven hundred
and fifty two thousand, eight hundred (27,752,800) newly issued shares of the
Company’s Common Stock, with a par value of $0.001 per share (“Common Stock”),
and (ii) Five Hundred Thousand (500,000) shares of the Parent’s Series E
Convertible Preferred Stock, $0.001 par value per share (“Preferred Stock”), in
exchange for one hundred million (100,000,000) shares of EraStar Common Stock,
of which 90,000,000 shares are designated as Common Stock and 10,000,000 shares
are designated as Preferred Stock.

 

14.                The Merger Closing Announcement also confirmed, among other
things, that:

 

As at September 30, 2014 – the effective date of the closing of the material
definitive agreement, the following changes have been made to [Cytta] and the
Merger Sub’s board of directors and officers:

The following persons have been nominated and selected as members of [Cytta]’s
and Merger Sub’s board of directors and officers:

 



4

 

 

Jens Dalsgaard, age 51, appointed as the Registrant’s Director, Chairman of the
Board of Directors and Co-Chief Executive Officer.

 

In connection with Mr. Dalsgaard’s appointment as the Company’s Director,
Chairman of the Board of Directors and Co-Chief Executive Officer, the Company
and Mr. Dalsgaard entered into an Employment Agreement, dated August 15, 2014.
The Employment Agreement has a term of three years, and unless either party,
prior to the expiration date of the Employment Agreement, gives prior written
notice of termination, the term of the agreement will be automatically extended
for successive one-year periods. Under his Employment Agreement, Mr. Dalsgaard
will be entitled to an annual salary of $25,000, and is eligible to receive, at
the discretion of the Company, discretionary bonuses and other employee benefits
in accordance with their terms as set forward in his employment agreement. As
additional consideration pursuant to his Employment Agreement, on August 15,
2014, Mr. Dalsgaard was granted stock appreciation rights covering two hundred
thousand (200,000) shares of the Company’s Preferred Class E common stock. The
stock appreciation rights vest in increments of 33.333%, 33.333%, and 33.333% on
the anniversary dates of the employment agreement. In the event that the Company
terminates Mr. Dalsgaard’s employment at will, Mr. Dalsgaard will be entitled to
an amount equal to two weeks of his base salary payable in two separate payments
over one calendar month beginning on the termination date. Mr. Dalsgaard’s
employment is “at will” meaning that either party may choose to terminate the
employment for any reason at any time, as long as either party gives 60-days
written notice to the other party.

 



Steffan Dalsgaard, age 25, appointed as the Registrant’s Director and Co-Chief
Executive Officer.

 



In connection with Mr. Dalsgaard’s appointment as the Company’s Director and
Co-Chief Executive Officer, the Company and Mr. Dalsgaard entered into an
Employment Agreement, dated June 5, 2014. The Employment Agreement has a term of
three years, and unless either party, prior to the expiration date of the
Employment Agreement, gives prior written notice of termination, the term of the
agreement will be automatically extended for successive one-year periods. Under
his Employment Agreement, Mr. Dalsgaard will be entitled to an annual salary of
$125,000, and is eligible to receive, at the discretion of the Company,
discretionary bonuses and other employee benefits in accordance with their terms
as set forward in his employment agreement. As additional consideration pursuant
to his Employment Agreement, on June 5, 2014, Mr. Dalsgaard was granted stock
appreciation rights covering one hundred thousand (100,000) shares of the
Company’s Preferred Class E common stock. The stock appreciation rights vest in
increments of 33.333%, 33.333%, and 33.333% on the anniversary dates of the
employment agreement. In the event that the Company terminates Mr. Dalsgaard’s
employment at will, Mr. Dalsgaard will be entitled to an amount equal to two
weeks of his base salary payable in two separate payments over one calendar
month beginning on the termination date. Mr. Dalsgaard’s employment is “at will”
meaning that either party may choose to terminate the employment for any reason
at any time, as long as either party gives 60-days written notice to the other
party.

 

5

 

 



Vanessa Luna, age 31, appointed as the Registrant’s Director, President and
Chief Operations Officer.

 



In connection with Ms. Luna’s appointment as the Company’s Director, President
and Chief Operating Officer, the Company and Ms. Luna entered into an Employment
Agreement, dated June 5, 2014. The Employment Agreement has a term of three
years, and unless either party, prior to the expiration date of the Employment
Agreement, gives prior written notice of termination, the term of the agreement
will be automatically extended for successive one-year periods. Under her
Employment Agreement, Ms. Luna will be entitled to an annual salary of $125,000,
and is eligible to receive, at the discretion of the Company, discretionary
bonuses and other employee benefits in accordance with their terms as set
forward in her employment agreement. As additional consideration pursuant to his
Employment Agreement, on June 5, 2014, Ms. Luna was granted stock appreciation
rights covering one hundred thousand (100,000) shares of the Company’s Preferred
Class E common stock. The stock appreciation rights vest in increments of
33.333%, 33.333%, and 33.333% on the anniversary dates of the employment
agreement. In the event that the Company terminates Ms. Luna’s employment at
will, Ms. Luna will be entitled to an amount equal to two weeks of her base
salary payable in two separate payments over one calendar month beginning on the
termination date. Ms. Luna’s employment is “at will” meaning that either party
may choose to terminate the employment for any reason at any time, as long as
either party gives 60-days written notice to the other party.

 



Jamison Moore, age 28 appointed by the Registrant as Director and Chief Business
Development Officer.

 



In connection with Mr. Moore’s appointment as the Company’s Director and Chief
Business Development Officer, the Company and Mr. Moore entered into an
Employment Agreement, dated June 5, 2014. The Employment Agreement has a term of
three years, and unless either party, prior to the expiration date of the
Employment Agreement, gives prior written notice of termination, the term of the
agreement will be automatically extended for successive one-year periods. Under
his Employment Agreement, Mr. Moore will be entitled to an annual salary of
$25,000, and is eligible to receive, at the discretion of the Company,
discretionary bonuses and other employee benefits in accordance with their terms
as set forward in his employment agreement. As additional consideration pursuant
to his Employment Agreement, on June 5, 2014, Mr. Moore was granted stock
appreciation rights covering sixty five thousand (65,000) shares of the
Company’s Preferred Class E common stock. The stock appreciation rights vest in
increments of 33.333%, 33.333%, and 33.333% on the anniversary dates of the
employment agreement. In the event that the Company terminates Mr. Moore’s
employment at will, Mr. Moore will be entitled to an amount equal to two weeks
of his base salary payable in two separate payments over one calendar month
beginning on the termination date. Mr. Moore’s employment is “at will” meaning
that either

 

party may choose to terminate the employment for any reason at any time, as long
as either party gives 60-days written notice to the other party.

As at September 30, 2014, Mr. John Dinovo resigned his position with [Cytta] as
Chief Technology Officer and Director, and Mr. Erik Stephenson resigned his
position as President of [Cytta]. Mr. Gary Campbell also resigned as Chief
Executive Officer.

 

6

 

 



15.                The Preferred Class E stock of Cytta referenced in the Merger
Closing Announcement, among other things, is entitled to exercise 100
shareholder votes for each share of such Preferred Class E stock.

 

16.                The Individual Plaintiffs entered into employment agreements
(the “Employment Contracts”) with Cytta as described in the Merger Closing
Announcement.

 

17.                As of October 5, 2014, the members of the board of directors
of Cytta consisted of the Individual Plaintiffs and ERIK STEPHENSON, with
Campbell having covenanted to resign per the Merger Agreement, but has since
taken the position that he remains a director.

 

18.                As of October 5, 2014, the officers of Cytta consisted of the
Individual Plaintiffs only.

 



19.                As of October 5, 2014, the members of the board of directors
of EraStar consisted of the Individual Plaintiffs only.

 

20.                As of October 5, 2014, the officers of EraStar consisted of
the Individual Plaintiffs only.

 

21.                On or about October 22, 2014, Campbell contacted EraStar’s
payroll service, ADP, representing himself as the new and exclusive control
person for EraStar’s payroll account, placed himself and others on EraStar’s
payroll, and stopped payroll payments to EraStar’s employees.

 

22.                On or about October 22, 2014, Campbell withdrew $9,911.79
from EraStar’s bank accounts after appearing with documentation purporting to
establish, and representing to such bank(s), his right to exercise control over
such account(s).

 

23.                Upon further inquiry, Plaintiffs learned that Campbell
created and signed meeting minutes for a purported October 21, 2014, “special
meeting” of the board of directors of EraStar at 8:00 p.m. in EraStar’s Las
Vegas offices (the “Fabricated Board Minutes”), reciting a resolution by
“unanimous vote of the Board of Directors passed, and carried” that “Vanessa
Luna be immediately terminated as President and COO Treasurer and Secretary and
that Gary Campbell be, and hereby is, appointed as the President, Treasurer and
Secretary of this Corporation.”

 

7

 

 



24.                Plaintiffs also discovered that Campbell filed with the
Nevada Secretary of State on October 22, 2014, an amended list of officers and
directors for EraStar, identifying himself as the only officer and director of
EraStar.

 



25.                The purported meeting of EraStar’s board described in the
Fabricated Board Minutes did not take place, and neither JENS DALSGAARD nor
STEAFFAN DALSGAARD participated in any such meeting, as falsely recited in the
Fabricated Board Minutes.

 

26.                Campbell had not, at the times of the events described herein
or at any point in time prior or subsequently, been appointed to EraStar’s board
of directors.

 

27.                Campbell was not, at the times of the events described herein
or at any point in time prior or subsequently, an officer of EraStar.

 

28.                On or about October 27, 2014, Campbell caused to be filed on
behalf of Cytta with the SEC a Form 8-K, a copy of which “Unauthorized
Retraction Announcement” is attached hereto as Exhibit 2, in which, among other
things, Campbell asserts that none of the changes in officers and directors of
Cytta that were announced in the Merger Closing Announcement took place, and
that Campbell is a member of Cytta’s board of directors and its Chief Executive
Officer, Chief Financial Officer, and Secretary.

 

29.                The filing of the Unauthorized Retraction Announcement by
Campbell was not authorized by any officer of Cytta, by a majority of Cytta’s
board of directors, or by Cytta’s bylaws.

 

30.                Campbell’s assertions in the Unauthorized Retraction
Announcement – about “serious allegations” of “obstructionism” or “possible
misrepresentations” from EraStar (and now Cytta) affiliates and control persons”
based on a letter from a prior attorney of Cytta (the “Mailander Letter”) who
admittedly had “not undertaken any investigation whatsoever regarding the issues
noted” and does “not know for a fact that any particular person has violated the
law” and instead was concerned “given the tenor of events of the last couple of
days” concluded only that such questions should be investigated in accordance
with applicable fiduciary duties” – are false and defamatory.

 

8

 

 



31.                On November 3, 2014, the Individual Plaintiffs, acting as a
majority of the board of directors Cytta, served Campbell with a written demand,
a copy of which is attached hereto as Exhibit 3, that Campbell cease and desist
from filing any documents with any governmental agency purportedly on behalf of
Cytta, including the Nevada Secretary of State or the US Securities and Exchange
Commission; filing any press releases or making any public announces purportedly
on behalf of Cytta; or otherwise claiming to speak or act on behalf of Cytta.

 

32.                Campbell has nevertheless continued to act without
authorization in the name of Cytta, including without limitation, the following:

 

·issuing a press release on November 6, 2014, among other things, purporting to
announce that Cytta, “based upon material breaches of the Merger Agreement,” had
“formally rescinded the Merger Agreement with EraStar Inc. and its Principals,”
“cancelled” all of the stock issued by Cytta pursuant to such transaction; and
“delivered 100% of the outstanding shares of [Cytta Merger Sub Inc.], now
EraStar Inc., to the EraStar Principals who remain EraStar Inc.’s Officers and
Directors, and who will from November 5, 2014 be the shareholders of EraStar,
and continue to operate EraStar Inc. completely separate and apart from Cytta.
The recession (sic) was based upon material breaches of the Merger Agreement”;

·issuing a press release on November 10, 2015, among other things, falsely
asserting that the Nevada Secretary of State’s “Silverflume” website had been
hacked to reflect the officers and directors of Cytta as they existed on October
5, 2014; and

·causing an SEC Form 8-K filing on or about November 13, 2014, among other
things, purporting to announce a letter of intent between Cytta and JOHN DINOVO
to negotiate acquisition of all interest in Cytta by JOHN DINOVO; that “the
Cytta Board, consisting of Gary Campbell, Erik Stephanos and John Dinovo
convened a Board Meeting on November 5th, 2014,” and “based upon” the Mailander
Letter and unspecified “other documentary evidence which had been provided to
Cytta,” “unanimously determined that EraStar Inc. and its Principals (Jens
Dalsgaard, Steffan Dalsgaard, Vanessa Luna, or Jamison Moore) … had materially
breached the Merger Agreement”; and that the Merger Agreement “was thereupon
immediately Rescinded, that all share consideration issued by Cytta in
furtherance of the transaction was immediately cancelled and that the shares of
EraStar Inc. (Cytta’s wholly owned subsidiary at that time) would be signed off
in blank and returned to the Defendants.”



 



33.                Plaintiffs have satisfactorily performed all of their
obligations under the Merger Agreement, and in relation to Campbell, or
performance has been excused.

 

34.                As a direct and proximate result of the acts and omissions of
defendants as alleged herein, Plaintiffs have been damaged in an amount in
excess of $10,000, the exact amount to be proven at trial.

 

35.                As a direct and proximate result of the acts and omissions of
defendants as alleged herein, Plaintiffs are entitled to an award of interest on
the amounts appropriately due to Plaintiffs, from the date such amounts became
due until paid in full, at the highest rate allowed by contract or law, as
applicable.

 

36.                As a direct and proximate result of the acts and omissions of
defendants as alleged herein, it has become necessary for Plaintiffs to retain
the services of attorneys and other professionals to prosecute and preserve
Plaintiffs’ rights and claims, and collect the amounts appropriately due to
Plaintiffs, and are entitled to an award of costs and expenses incurred in
connection therewith.

 

37.                As a direct and proximate result of the acts and omissions of
defendants as alleged herein, it has become necessary for Plaintiffs to retain
the services of attorneys and other professionals to prosecute and preserve
Plaintiffs’ rights and claims, and collect the amounts appropriately due to
Plaintiffs, and should be awarded reasonable attorneys fees incurred in
connection therewith.

 

38.                All conditions precedent have occurred.



 

9

 

 



FIRST CLAIM FOR RELEIF

(Declaratory Relief)

 

39.                Plaintiff hereby incorporates the allegations contained in
paragraphs 1 through 38 of this Complaint, as though set forth in full and at
length herein.

 

40.                Pursuant to Section 30.030 of Nevada Revised Statutes,
“Courts of record within their respective jurisdictions shall have power to
declare rights, status and other legal relations whether or not further relief
is or could be claimed. No action or proceeding shall be open to objection on
the ground that a declaratory judgment or decree is prayed for. The declaration
may be either affirmative or negative in form and effect; and such declarations
shall have the force and effect of a final judgment or decree.”

 

41.                Pursuant to Section 40.040(1) of Nevada Revised Statutes,
“Any person interested under a . . . written contract or other writings
constituting a contract, or whose rights, status or other legal relations are
affected by a . . . contract . . ., may have determined any question of
construction or validity arising under the instrument [or] contract . . . and
obtain a declaration of rights, status or other legal relations thereunder.”

 

42.                An actual and justiciable controversy exists between
Plaintiffs and defendants because Campbell has failed and refused, continues to
fail and refuse, to recognize, and purports to exercise the rights of governance
and control with respect to Cytta and with respect to EraStar, which belong to
the Individual Plaintiffs, as the majority of the board of directors of Cytta
and of EraStar or as the officers of Cytta or EraStar.

 



43.                Plaintiff requests a judicial declaration that:

 

a.                   the Merger Agreement is valid, binding, and enforceable
according to its terms;

 



b.                   the merger of Cytta Sub resulting in EraStar has been fully
performed;

 

c.                    confirming Plaintiffs’ positions as directors of the board
of Cytta and EraStar, in accordance with the Merger Agreement and set forth in
the Merger Closing Announcement;

 



d.                   confirming that Campbell was not, after the Merger Closing
Announcement, a director or an officer in any position with Cytta;

 

e.                    confirming that Campbell was not, at any time after the
Merger Closing Announcement, an officer or director of EraStar;

 



f.                    confirming that Campbell, after the Merger Closing
Announcement, had no authority to act on behalf of Cytta or EraStar;

 

g.                    confirming that Campbell had no authority to file the
Unauthorized Retraction Announcement or any other documents or information with
the SEC, the Nevada Secretary of State, or any other person or entity; and

 

h.                   confirming that Campbell prospectively lacks any authority
to act as an officer of Cytta or EraStar or to file any documents or information
with the SEC, the Nevada Secretary of State, Cytta’s stock transfer agent, or
any other person or entity, or otherwise act or purport to act on behalf of
Cytta or EraStar.

 

10

 

 



SECOND CLAIM FOR RELEIF

(Breach of Fiduciary Duties)

 

44.                Plaintiffs hereby incorporate the allegations contained in
paragraphs 1 through 43 of this Complaint, as though set forth in full and at
length herein.

 

45.                A special relationship of trust in defendants and reliance by
Plaintiffs arose as a result of the agreements between Plaintiff and defendants
as alleged herein, and defendants owed duties of good faith, duties of loyalty,
and fiduciary duties to Plaintiff arising out of, among other things, such
agreements, the Individual Plaintiffs’ interests in Cytta and EraStar, and
Campbell’s positions as directors and/or officers of Cytta and/or its subsidiary
companies.

 



46.                Defendants breached their duties of good faith, their duties
of loyalty, and breached their fiduciary duties by, among other things, failing
and refusing to recognize the rights of governance and control with respect to
Cytta which belong to the Individual Plaintiffs, as the majority of the board of
directors of Cytta; failing to recognize the rights of governance and control
with respect to EraStar which belong to the Individual Plaintiffs, as the
majority of the board of directors of EraStar; purportedly conducting unnoticed
and unauthorized meetings of the EraStar and/or Cytta boards of directors;
amending Nevada Secretary of State listing of EraStar and/or Cytta officers
and/or directors; causing the filing of the Unauthorized Retraction Announcement
and other filings with the SEC on behalf of Cytta; and misappropriating money
EraStar’s in bank accounts, as alleged herein.

 

47.                Upon information and belief, the acts and omissions of
defendants as alleged herein were intentionally and purposefully directed by
defendants to harm Plaintiffs, and each of them.

 



48.                Upon information and belief, the acts and omissions of the
defendants as alleged herein were attended by circumstances of fraud, malice,
ill will, oppression, and/or an intent to injure Plaintiffs and benefit
defendants, or some of them, thereby justifying an award of exemplary damages
against defendants in an amount to be proven at trial.

 



THIRD CLAIM FOR RELEIF
(Interference with Contractual Relations)

 

49.                Plaintiffs hereby incorporate the allegations contained in
paragraphs 1 through 48 of this Complaint, as though set forth in full and at
length herein.

 

50.                Defendants have interfered and continue to interfere with the
existing contractual relations among Plaintiffs, including, without limitation,
the Employment Contracts between Cytta and the Individual Plaintiffs and the
contracts between EraStar and its employees, by, among other things, failing and
refusing to recognize the rights of governance and control with respect to Cytta
which belong to the Individual Plaintiffs, as the majority of the board of
directors of Cytta; failing to recognize the rights of governance and control
with respect to EraStar which belong to the Individual Plaintiffs, as the
majority of the board of directors of EraStar; purportedly conducting unnoticed
and unauthorized meetings of the EraStar and/or Cytta boards of directors;
amending Nevada Secretary of State listing of EraStar and/or Cytta officers
and/or directors; causing the filing of the Unauthorized Retraction Announcement
and other filings with the SEC on behalf of Cytta; and misappropriating money
EraStar’s in bank accounts, as alleged herein.

 

51.                Upon information and belief, the acts and omissions of the
defendants as alleged herein were attended by circumstances of fraud, malice,
malice, ill will, oppression, and/or an intent to injure Plaintiffs and benefit
defendants, or some of them, thereby justifying an award of exemplary damages
against the Defendants in an amount to be proven at trial.

 



11

 



 

FOURTH CLAIM FOR RELEIF
(Breach of Express Contract)

 

52.                Plaintiffs hereby incorporate the allegations contained in
paragraphs 1 through 51 of this Complaint, as though set forth in full and at
length herein.

 

53.                The acts and omissions of defendants as alleged herein,
including but not limited to the failure and refusal to recognize the rights of
governance and control with respect to Cytta and with respect to EraStar, which
rights of governance and control belong to the Individual Plaintiffs, as the
majority of the board of directors of Cytta and EraStar conducting unnoticed and
unauthorized meetings of the EraStar and/or Cytta boards of directors; amending
Nevada Secretary of State listing of EraStar and/or Cytta officers and/or
directors, filing the Unauthorized Retraction Announcement and other documents
or information with the SEC on behalf of Cytta after the Effective Time of the
merger, and misappropriating money in EraStar’s bank accounts, as alleged
herein, constitute material breaches of the Merger Agreement,

 

54.                As a direct and proximate result of the acts and omissions of
defendants as alleged herein, Plaintiffs have suffered, and will continue to
suffer, damages resulting from their breaches, in an amount to be proven at
trial, that were reasonably foreseeable to, or foreseen by, defendants at the
times they entered into the transactions and agreements described herein.

 

FIFTH CLAIM FOR RELEIF
(Breach of Covenant of Good Faith & Fair Dealing)

 

55.                Plaintiffs hereby incorporate the allegations contained in
paragraphs 1 through 54 of this Complaint, as though set forth in full and at
length herein.

 

56.                A covenant of good faith and fair dealing is implied in every
contract, including the Merger Agreement.

 



57.                Defendants breached their duties to act in good faith by
failing to perform the Merger Agreement in a manner that was faithful to the
purposes of the parties’ agreement by, among other things, failing and refusing
to recognize the rights of governance and control with respect to Cytta and with
respect to EraStar, which rights of governance and control belong to the
Individual Plaintiffs, as the majority of the board of directors of Cytta and
EraStar conducting unnoticed and unauthorized meetings of the EraStar and/or
Cytta boards of directors; amending Nevada Secretary of State listing of EraStar
and/or Cytta officers and/or directors, filing the Unauthorized Retraction
Announcement and other documents or information with the SEC on behalf of Cytta
after the Effective Time of the merger, and misappropriating money in EraStar’s
bank accounts, as alleged herein.

 

58.                Upon information and belief, the acts and omissions of
defendants as alleged herein were attended by circumstances of fraud, malice,
malice, ill will, oppression, and/or an intent to injure Plaintiffs and benefit
defendants, or some of them, thereby justifying an award of exemplary damages
against the defendants in an amount to be proven at trial.

 

SIXTH CLAIM FOR RELEIF
(Quantum Meruit)

 

59.                Plaintiffs hereby incorporate the allegations contained in
paragraphs 1 through 58 of this Complaint, as though set forth in full and at
length herein.

 

60.                Defendants agreed to the transaction(s) described in the
Merger Agreement, and were aware that Plaintiffs expected to receive the benefit
of their bargain(s), as more fully described in the Merger Agreement.

 



61.                Defendants’ failure and refusal to recognize the rights of
governance and control with respect to Cytta and with respect to EraStar, which
rights of governance and control belong to the Individual Plaintiffs, as the
majority of the board of directors of Cytta and EraStar conducting unnoticed and
unauthorized meetings of the EraStar and/or Cytta boards of directors; amending
Nevada Secretary of State listing of EraStar and/or Cytta officers and/or
directors, filing the Unauthorized Retraction Announcement and other documents
or information with the SEC on behalf of Cytta after the Effective Time of the
merger, and misappropriating money in EraStar’s bank accounts, as alleged
herein, has unjustly enriched defendants, to the detriment of Plaintiffs.

 

62.                Plaintiffs, respectively, are entitled to recover in quantum
meruit for the reasonable value of the consideration extended by Plaintiffs to
defendants, plus interest.

 

12

 

 



SEVENTH CLAIM FOR RELEIF
(Unjust Enrichment)

 

63.                Plaintiffs hereby incorporate the allegations contained in
paragraphs 1 through 63 of this Complaint, as though set forth in full and at
length herein.

 

64.                Plaintiffs fulfilled their obligations in connection with the
merger transaction(s) described herein for the benefit of defendants.

 

65.                Upon information and belief, defendants have taken and
retained possession and/or control of, used and/or consumed, and/or benefitted
from the merger transaction(s) described herein, and the funds taken from
EraStar’s bank account(s), under circumstances in which defendants should have
expected that failure to fulfill their obligations to Plaintiffs would be
unjust.

 

66.                Defendants’ failure and refusal to fulfill their obligations
to Plaintiffs as for these benefits has unjustly enriched defendants, to the
detriment of Plaintiffs.

 

67.                Plaintiffs, respectively, are entitled to recover the
reasonable value of the consideration extended by them to defendants, in an
amount to be proven at trial.

 

EIGTHTH CLAIM FOR RELEIF
(Conversion)

 

68.                Plaintiffs hereby incorporate the allegations contained in
paragraphs 1 through 67 of this Complaint, as though set forth in full and at
length herein.

 

69.                Defendants have wrongfully exerted dominion over money
belonging to EraStar and deposited into EraStar bank accounts, in denial of, or
inconsistent with EraStar’s title or rights therein or in derogation, exclusion,
or defiance of such title or rights.

 

70.                Upon information and belief, the acts and omissions of the
defendants as alleged herein were attended by circumstances of fraud, malice,
malice, ill will, oppression, and/or an intent to injure Plaintiffs and benefit
defendants, or some of them, thereby justifying an award of exemplary damages
against the defendants in an amount to be proven at trial.

 



13

 

 

NINTH CLAIM FOR RELEIF
(Injunctive Relief)

 

71.                Plaintiff hereby incorporates the allegations contained in
paragraphs 1 through 70 of this Complaint, as though set forth in full and at
length herein.

 

72.                Defendants’ representations and purported exercise of
governance and control with respect to Cytta and EraStar has caused, and will
continue to cause, irreparable harm to Plaintiffs for which they cannot be
adequately compensated by money damages.

 

73.                A substantial likelihood exists that Plaintiffs will prevail
on the merits of its claims relating to declaratory relief, breaches of
contracts and fiduciary duties, interference with contractual relations, and
conversion against defendants, and Plaintiffs are entitled to equitable and/or
injunctive relief including, but not limited to, the following:

 

a.                   An Order enjoining defendants from acting, purporting to
act, or representing themselves to anyone as officers or agents of any kind
authorized to act on behalf of Cytta or EraStar, including, without limitation,
filing documents or information with SEC or the Nevada Secretary of State or
giving directions to any of Cytta’s employees, vendors, agents or customers,
including its bankers, counsel, accountants, auditors, EDGAR filing agent,
resident agent, or stock transfer agent;

 

b.                   An Order compelling Campbell to produce all documents,
records, assets, and other property and information pertaining to Cytta or
EraStar, Inc. that is in his possession or under his control; and

 

c.                    An Order compelling Campbell to deliver the approximately
$9,911.79 in funds misappropriated from EraStar’s bank accounts on or about
October 22, 2014.

 

WHEREFORE, Plaintiffs pray for judgment against the defendants as follows:

 





1.                   That the Court enter and order declaring that:

a.                   the Merger Agreement is valid, binding, and enforceable
according to its terms;

 



b.                   the merger of Cytta Subs resulting in EraStar has been
fully performed;

 



c.                    the Individual Plaintiffs’ are officers and directors of
Cytta and EraStar, as described herein;

 

d.                   Campbell is not, was not after the Merger Closing
Announcement, a director or an officer in any position with Cytta;

 

e.                    Campbell was not, at any time before or after the Merger
Closing Announcement, an officer or director of EraStar;

 

f.                    Campbell, after the Merger Closing Announcement, had no
authority to act on behalf of Cytta or EraStar, including, without limitation,
authority to file the Unauthorized Retraction Announcement or any other
documents or information with the SEC, the Nevada Secretary of State, or any
other person or entity; and

 

g.                    Campbell prospectively lacks any authority to act as an
officer of Cytta or Erastar or to file any documents or information with the
SEC, the Nevada Secretary of State, Cytta’s stock transfer agent, or any other
person or entity, or otherwise act or purport to act on behalf of Cytta or
EraStar.

 



14

 

  

2.                   For injunctive relief (i) enjoining defendants from acting,
purporting to act, or representing themselves to anyone as officers or agents of
any kind authorized to act on behalf of Cytta or EraStar, including, without
limitation, filing documents or information with SEC or the Nevada Secretary of
State or giving directions to any of Cytta’s employees, vendors, agents or
customers, including its bankers, counsel, accountants, auditors, EDGAR filing
agent, resident agent, or stock transfer agent, and (ii) compelling Campbell to
produce all documents, records, assets, and other property and information
pertaining to Cytta or EraStar, Inc. that is in his possession or under his
control;

 

3.                   For an award of compensatory and consequential damages in a
principal amount in excess of $10,000, the exact amount to be proven at trial;

 

4.                   For an award of exemplary, or punitive damages, in an
amount to be proven at trial;

 

5.                   For an award of prejudgment interest and post-judgment
interest at the highest rate allowed under applicable contracts or Nevada law;

 

6.                   For an award of attorneys’ fees incurred in connection with
this matter, including collection of any resulting judgment or implementation or
enforcement of any relief granted herein;

 

7.                   For an award of costs of suit and collection;

 

15

 

 



8.                   For such other and further relief as the Court deems just
and appropriate.

 

DATED this 13th day of November, 2014.

 

Law Offices Of Anthony D. Guenther, Esq.

Of Counsel at Clark Corporate Law Group LLP

 

 

 

/s/ Anthony D. Guenther

Anthony D. Guenther, Esq. (#5651)

3273 E. Warm Springs Road

Las Vegas, NV 89120

Attorneys for plaintiffs Cytta Corp., EraStar, Inc.,

Jens Dalsgaard, Vanessa Luna, and Steffan Dalsgaard

 





16

 

